Case 5:16-cv-03260-BLF Document 394-15 Filed 12/19/18 Page 1 of 4




                EXHIBIT 16
          Case 5:16-cv-03260-BLF Document 394-15 Filed 12/19/18 Page 2 of 4



 1 SPENCER HOSIE (CA Bar No. 101777)                         HIGHLY CONFIDENTIAL:
   shosie@hosielaw.com                                       ATTORNEYS’ EYES ONLY
 2 DIANE S. RICE (CA Bar No. 118303)
   drice@hosielaw.com
 3 LYNDSEY C. HEATON (CA Bar No. 262883)
   lheaton@hosielaw.com
 4 BRANDON C. MARTIN (CA Bar No. 269624)
   bmartin@hosielaw.com
 5 DARRELL R. ATKINSON (CA Bar No. 280564)
   datkinson@hosielaw.com
 6
   HOSIE RICE LLP
 7 Transamerica Pyramid, 34th Floor
   600 Montgomery Street
 8 San Francisco, CA 94111
   (415) 247-6000 Tel.
 9 (415) 247-6001 Fax
10
   Attorneys for Plaintiff
11 SPACE DATA CORPORATION
12
                            UNITED STATES DISTRICT COURT
13                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                SAN JOSE DIVISION

15
     SPACE DATA CORPORATION,                          Case No. 5:16-cv-03260-BLF (NC)
16
                    Plaintiff,                        PLAINTIFF SPACE DATA
17                                                    CORPORATION’S JULY 10, 2018
     v.                                               AMENDED RESPONSES TO
18                                                    DEFENDANT GOOGLE INC.’S
     ALPHABET INC., and GOOGLE LLC,                   AMENDED FIRST SET OF
19                                                    INTERROGATORIES NOS. 1, 6 and
                                                      7
                    Defendants.
20
                                                      Judge:      Hon. Beth Labson Freeman
21                                                    Date Filed: June 13, 2016
                                                      Trial Date: August 5, 2019
22
23                HIGHLY CONFIDENTIAL: ATTORNEYS’ EYES ONLY

24
25
26
27
28

     PLAINTIFF’S JULY 10, 2018 AMENDED RESPONSE                 Case No. 5:16-cv-03260-BLF (NC)
     TO DEFENDANTS’ INTERROGATORIES NOS. 1, 6 AND 7
        Case 5:16-cv-03260-BLF Document 394-15 Filed 12/19/18 Page 3 of 4


                     generator of sales of his nonpatented items; and the extent of such derivative
 1                   or convoyed sales.
 2           7.      The duration of the patent and the term of the license.
 3
             8.      The established profitability of the product made under the patent; its
 4                   commercial success; and its current popularity.

 5           9.      The utility and advantages of the patent property over the old modes or
                     devices, if any, that had been used for working out similar results.
 6
             10.     The nature of the patented invention; the character of the commercial
 7                   embodiment of it as owned and produced by the licensor; and the benefits to
                     those who have used the invention.
 8
             11.     The extent to which the infringer has made use of the invention; and any
 9                   evidence probative of the value of that use.
10           12.     The portion of the profit or of the selling price that may be customary in the
                     particular business or in comparable businesses to allow for the use of the
11                   invention or analogous inventions.
12           13.     The portion of the realizable profit that should be credited to the invention as
                     distinguished from non-patented elements, the manufacturing process,
13                   business risks, or significant features or improvements added by the infringer.
14           14.     The opinion testimony of qualified experts.
15           15.     The amount that a licensor (such as the patentee) and a license (such as the
                     infringer) would have agreed upon (at the time the infringement began) if both
16                   had been reasonably and voluntarily trying to reach an agreement; that is, the
                     amount which a prudent licensee—who desired, as a business proposition, to
17                   obtain a license to manufacture and sell a particular article embodying the
                     patented invention—would have been willing to pay as a royalty and yet be
18                   able to make a reasonable profit and which amount would have been
                     acceptable by a prudent patentee who was willing to grant a license.
19
             Georgia-Pacific Factor 1. Space Data has never licensed the Patents-In-Suit or any
20
     of the trade secrets relevant to this matter.
21
             Georgia-Pacific Factor 2. Existing licenses for comparable patents can inform a
22
     reasonable royalty in real-life royalty negotiations and in the determination of reasonable
23
     royalty damages in litigation. Google has not produced any comparable licenses to date.
24
     Space Data notes that Google has refused to produce information relevant to the value of
25
     technologies with comparable applications to Space Data’s products and Loon (e.g. Skybox
26
     Imaging acquisition and sale data).
27
28
     PLAINTIFF’S JULY 10, 2018 AMENDED RESPONSE        58              Case No. 5:16-cv-03260-BLF (NC)
     TO DEFENDANTS’ INTERROGATORIES NOS. 1, 6 AND 7
        Case 5:16-cv-03260-BLF Document 394-15 Filed 12/19/18 Page 4 of 4



 1 Dated: July 10, 2018                     Respectfully submitted,
 2
 3                                          /s/ Spencer Hosie
                                            SPENCER HOSIE (CA Bar No. 101777)
 4                                          shosie@hosielaw.com
                                            DIANE S. RICE (CA Bar No. 118303)
 5                                          drice@hosielaw.com
                                            LYNDSEY C. HEATON (CA Bar No. 262883)
 6                                          lheaton@hosielaw.com
                                            BRANDON C. MARTIN(CA Bar No. 269624)
 7                                          bmartin@hosielaw.com
 8                                          DARRELL R. ATKINSON (CA Bar No. 280564)
                                            datkinson@hosielaw.com
 9                                          HOSIE RICE LLP
                                            600 Montgomery Street, 34th Floor
10                                          San Francisco, CA 94111
                                            (415) 247-6000 Tel.
11
                                            (415) 247-6001 Fax
12
                                            Attorneys for Plaintiff
13                                          SPACE DATA CORPORATION

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S JULY 10, 2018 AMENDED RESPONSE       73              Case No. 5:16-cv-03260-BLF (NC)
     TO DEFENDANTS’ INTERROGATORIES NOS. 1, 6 AND 7
